Citation Nr: 9914611	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  94-12 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to assignment of a higher disability evaluation 
for post-traumatic stress disorder (PTSD), currently rated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1967 to 
July 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1993 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which established service connection 
for PTSD and assigned a 10 percent rating, effective February 
4, 1992.  By rating decision in September 1998, the RO 
increased the rating for the veteran's PTSD from 10 percent 
to 30 percent, also effective February 4, 1992.


FINDING OF FACT

The veteran's PTSD is productive of total social impairment.


CONCLUSION OF LAW

The schedular criteria for a rating of 100 percent for PTSD 
have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.132, Code 
9411 (1996); 38 C.F.R. § 4.130, Code 9411 (effective November 
7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for PTSD, and, as such, his claim for assignment 
of a higher evaluation is well-grounded.  38 U.S.C.A. 
§ 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  No additional 
action is necessary to meet the duty to assist the veteran.  
38 U.S.C.A. § 5107(a).  Moreover, since the present appeal 
arises from an initial rating decision which established 
service connection and assigned the initial disability 
evaluation, it is not the present level of disability which 
is of primary importance, but rather the entire period is to 
be considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).

The veteran has been assigned a 30 percent disability for 
PTSD under the provisions of Diagnostic Code 9411.  Pursuant 
to Diagnostic Code 9411, prior to November 7, 1996, a rating 
of 100 percent was warranted (1) when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; (2) where 
there were totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or (3) where the veteran was 
demonstrably unable to obtain or retain employment.

During the course of the veteran's appeal, new regulations 
rating PTSD were issued, and became effective November 7, 
1996.  Under the newly issued Diagnostic Code 9411, a 100 
percent rating is warranted where the disorder is manifested 
by total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; an intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, one's own occupation, or 
one's own name.  38 C.F.R. § 4.130, Diagnostic Code 9411, 
effective November 7, 1996 (1998).

The Court has indicated that when a law or regulation changes 
after a claim has been filed, but before the administrative 
or judicial appeal process has been concluded, the version 
most favorable to the veteran generally applies.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991); White v. Derwinski, 
1 Vet. App. 519, 521 (1991).  The Board observes that during 
the course of the appeal, the RO has duly considered the 
veteran's claim under both the old and the new rating 
criteria.  The Board's appellate review will do likewise.

After considering all of the evidence of record, it is the 
judgment of the Board that the veteran should be assigned a 
100 percent rating under the old criteria based on the reason 
that the attitudes of all his contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994) (noting that the criteria listed in DC 9411 
for a 100% rating are each independent bases for granting 
such a rating).

At the January 1993 VA examination, wherein the veteran was 
originally diagnosed with PTSD, the veteran indicated that he 
did not do any socializing and stayed at home all the time.  
He indicated that though his wife and children would go out, 
he did not accompany them.  He remarked that he used to have 
hobbies including fishing, hunting, and bowling.  He 
mentioned that he had not gone fishing for four years.  The 
examiner assigned the veteran a Global Assessment of 
Functioning (GAF) of 45.  At a September 1997 VA examination, 
the veteran described his day as sitting alone in a room with 
the curtains closed and the television off.  He reported that 
he did not like to be around people.  Social isolation was 
listed as an Axis IV psychosocial stressor.  The most recent 
VA examination of record, August 1998, shows that the 
veteran's social relations have deteriorated even further.  
Even his most intimate contacts have apparently unraveled.  
An August 1998 VA discharge summary stated that the veteran 
was divorced and homeless (although a December 1998 treatment 
record stated that he had returned to his wife).  He appears 
to have no friends, and his activities seem to be limited to 
smoking cigarettes, drinking coffee, and watching television.  
The August 1998 VA examiner assigned the veteran a GAF of 40 
upon discharge, thereby confirming that the veteran's 
situation has not improved in over five years.  If anything, 
the evidence shows that his social isolation has worsened.

The Board finds that symptomatology associated with the 
veteran's PTSD has rendered him totally socially impaired, 
and there is no evidence to contradict this conclusion.  
Accordingly, the assignment of a 100 percent rating is 
warranted for the entire period of the veteran's claim.


ORDER

Entitlement to a 100 percent disability rating for PTSD is 
warranted.  The appeal is granted to this extent, subject to 
governing regulations concerning monetary awards.



		
	CONSTANCE B. TOBIAS	
	Member, Board of Veterans' Appeals



 

